An unpublished opinion of the North Carolina Court of Appeals does not constitute
controlling legal authority. Citation is disfavored, but may be permitted in accordance
with the provisions of Rule 30(e)(3) of the North Carolina Rules of Appellate Procedure.



                                NO. COA13-858
                       NORTH CAROLINA COURT OF APPEALS

                             Filed: 18 February 2014


STATE OF NORTH CAROLINA

      v.                                      Mecklenburg County
                                              No. 12 CRS 203607
KEITH REGINALD FRAZIER



      Appeal by Defendant from judgment entered 15 March 2013 by

Judge C. Thomas Edwards in Mecklenburg County Superior Court.

Heard in the Court of Appeals 27 January 2014.


      Attorney General Roy Cooper, by Special                   Deputy    Attorney
      General David W. Boone, for the State.

      Appellate Defender Staples Hughes, by Assistant Appellate
      Defender Paul M. Green, for defendant-appellant.

      DILLON, Judge.


      Keith Reginald Frazier (“Defendant”) appeals from judgment

dated 15 March 2013 and entered upon a guilty verdict convicting

him of possession of a firearm by a felon.                     The trial court

imposed a suspended sentence of 12 to 24 months imprisonment and

placed Defendant on supervised probation for 18 months.

      Counsel appointed to represent Defendant has been unable to

identify any issue with sufficient merit to support a meaningful
                                       -2-
argument for relief on appeal and asks that this Court conduct

its own review of the record for possible prejudicial error.

Counsel has also shown to the satisfaction of this Court that he

has complied with the requirements of Anders v. California, 386

U.S. 738 (1967), and State v. Kinch, 314 N.C. 99, 331 S.E.2d 665

(1985),   by     advising   Defendant    of    his   right   to   file   written

arguments with this Court and providing him with the documents

necessary for him to do so.

       Defendant has not filed any written arguments on his own

behalf with this Court and a reasonable time in which he could

have done so has passed.             In accordance with Anders, we have

fully examined the record to determine whether any issues of

arguable merit appear therefrom.              After careful review, we have

been    unable     to   find   any   possible     prejudicial     error,    and,

therefore, we affirm the judgment below.

       AFFIRMED.

       Chief Judge MARTIN and Judge HUNTER, JR. concur.

       Report per Rule 30(e).